BROCK, Judge.
We treat the record and brief filed by defendant as a petition for certiorari and the same is allowed.
Defendant relies upon Title 12, USCA, Section 94, which reads as follows:
“Actions and proceedings against any association under this chapter may be had in any district or Territorial court of the United States held within the district in which such association may be established, or in any State, county, or municipal court in the county or city in which said association is located having jurisdiction in similar cases.”
Obviously, the statute was designed to prevent a bank from being required to carry its records and personnel to some point distant from its office. However, the statute must be construed in the light of current commercial practices of banking institutions in North Carolina. Under the present setting in North Carolina, banking institutions operate branch banks in various *334counties throughout the State. A banking institution locates in each of the various counties where it opens and maintains a branch for conducting business. Therefore, we interpret Title 12, USCA, Section 94, to permit an action in North Carolina against a national banking association to be prosecuted in the appropriate court in the county where the branch which transacted the business complained of is located.
Although the question has not been raised, we note that the trial judge failed to make the crucial finding as to whether the branch of Wachovia Bank & Trust Company which transacted the business complained of is located in Buncombe County. Apparently, everyone assumed the existence of such a branch; but, although we may recognize in general that banks are maintained in all large towns and cities, courts may not judicially notice the existence of a particular banking institution. 29 Am. Jur. 2d, Evidence, § 85, p. 117.
The Order appealed from is vacated and the cause is remanded for a new hearing on defendant’s motion to remove.
Order vacated.
Cause remanded.
Judges Britt and Vaughn concur.